Citation Nr: 0207924	
Decision Date: 07/16/02    Archive Date: 07/19/02

DOCKET NO.  94-38 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to an increased rating for major depression, 
currently evaluated as 70 percent disabling.

2.  Entitlement to an effective date earlier than July 3, 
1991, for a total rating based on unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant's spouse and J.A.J., MD



ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from August 1978 to 
October 1989.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1990 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, and a February 1992 rating decision of the RO in San 
Juan, Puerto, Rico.  In May 1996, the Board remanded the 
veteran's claims for additional development, and the case has 
now returned for adjudication.

In June 1992, a hearing concerning the veteran's claim for 
increased rating was held at the RO.  The veteran's spouse 
and J.A.J., MD, testified at this hearing on the veteran's 
behalf. 


FINDINGS OF FACT

1.  The veteran's psychiatric disability is manifested by 
sleep disturbance (including nightmares), suicidal thoughts, 
auditory hallucinations, a paranoid ideation, and an 
inability to work. 

2.  A claim for TDIU benefits was received on July 3, 1991.

3.  The veteran is entitled to a 100 percent rating - either 
on a schedular basis or under 38 C.F.R. § 4.29 -- for his 
service-connected major depression from the effective date of 
service connection in October 1989 to the present.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 100 percent for 
major depression have been met from the termination of a 
total rating under 38 C.F.R. § 4.29 on November 1, 1989.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 2001); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.125, 4.126, 4.130 Diagnostic 
Code 9207 (as in effect prior to November 7, 1996).

2.  The veteran's appeal concerning entitlement to an earlier 
effective date for TDIU is dismissed as moot.  38 U.S.C.A. § 
7105(d)(5) (West 1991 & Supp. 2001); 38 C.F.R. § 20.101 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim for increased rating for major depression

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R., Part 4 (2001).  Each disability must be viewed in 
relation to its history and there must be emphasis upon the 
limitation of activity imposed by the disabling condition. 38 
C.F.R. § 4.1 (2001).  Examination reports are to be 
interpreted in light of the whole recorded history, and each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.2 (2001).  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2001).

The VA's Schedule for Rating Disabilities provides a general 
rating formula for psychoneurotic disorders, based upon the 
degree of incapacity or impairment.  VA amended its 
regulations for rating mental disorders, effective November 
7, 1996. See 61 Fed. Reg. 52,695-702 (Oct. 8, 1996) (codified 
at 38 C.F.R. §§ 4.125-130 (1997)). 

In this case, the veteran was ultimately assigned a 70 
percent rating for his major depression under Diagnostic Code 
9207, which related to major depression with psychotic 
features.  This 70 percent rating became effective as of 
November 1, 1989.  In a March 2002 supplemental statement of 
the case, the RO reassigned the veteran's condition to be 
evaluated under Diagnostic Code 9434, which relates to major 
depressive disorder.  The RO has reviewed the issue of 
entitlement to an increased rating for the veteran's major 
depression under both the old and revised regulatory 
criteria, and the veteran has received notice of both 
criteria during the course of this appeal. 

According to the rating criteria in effect prior to the 
November 1996 regulation changes, a 50 percent evaluation 
requires considerable impairment in the ability to establish 
or maintain effective and wholesome relationships with people 
and psychoneurotic symptoms resulting in such reductions in 
initiative, flexibility, efficiency, and reliability levels 
as to produce considerable industrial impairment.  A 70 
percent evaluation requires severe impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people and psychoneurotic symptoms 
resulting in such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce severe 
industrial impairment.  A 100 percent rating requires either 
virtual isolation in the community, totally incapacitating 
psychoneurotic symptoms, or a demonstrable inability to 
obtain or retain employment.  See 38 C.F.R. § 4.132, General 
Rating Formula for Psychoneurotic Disorders (as in effect 
prior to November 6, 1996).

The November 1996 regulations state that, under the General 
Rating Formula for Mental Disorders, occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is to be evaluated as 50 percent disabling.  
Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships is to be rated as 70 percent 
disabling.  Total occupational and social impairment, due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, will 
be rated as 100 percent disabling. 

The Board must resolve the claim for increased rating under 
whatever criteria that is advantageous to the veteran as per 
the holding in Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Now to the facts in this case.  The veteran began active 
military service in August 1978.  In January 1989, he began 
to feel mildly depressed.  In May 1989, he had an episode of 
severe regression and depression, for which he was 
hospitalized in June 1989.  Upon admission, he reported 
having auditory hallucinations in which "bad things" were 
said to him.  He reported having very little sleep and 
appetite, and said he had many worries.  He evidenced severe 
psychomotor retardation and at times appeared almost 
catatonic with waxy flexibility.  Medication seemed to help 
some, but he continued to report auditory hallucinations.  He 
was diagnosed as having major depression with psychotic 
features manifested by depressed mood, severe psychomotor 
retardation, withdrawal, thoughts of death, auditory 
hallucinations, and odd behaviors.

The veteran was transferred to Walter Reed Army Medical 
Center (Walter Reed) for further treatment in June 1989.  His 
diagnosis of major depression was confirmed, and his Global 
Assessment of Functioning (GAF) score was assessed to be 50 
(with the highest GAF score from the prior year assessed to 
be 85).  A Medical Board concluded that he was unfit for 
military duty, and recommended that he be transferred to a VA 
hospital nearest his home for further treatment.  In August 
1989, a Physical Evaluation Board determined that the veteran 
was unfit for duty.  He was placed on a temporary disability 
list with reexamination scheduled for February 1991. 

In September 1989, the veteran was transferred from Walter 
Reed to a VA facility located near his family.  At the time 
of this admission, he reported little if any improvement in 
his mood since May 1989.  He reported having continued 
decreased sleep and concentration, anhedonia, and fleeting 
suicidal ideation occasionally.  The veteran had never 
attempted suicide and promised not to harm himself.  He said 
he had a history of hearing voices telling him to kill 
himself, but he had not heard these voices in a month.  He 
had last seen his family one month before, and they had 
visited only a few times during his recent hospitalizations.  
He was unsure what he would do when discharged from the Army 
since he had planned to have a military career.  Currently, 
he was not sure if he felt hopeful about the future.  He 
denied any ethanol or drug abuse.  

At the time of admission, the veteran had multiple factors 
compounding his depression, including being medically 
discharged from the military, being in the hospital for six 
months without seeing his family, anxiety, and the uncertain 
status of his military benefits.  While in the hospital, he 
attended activities sparingly and socialized little with 
staff and other patients.  His mood lingered around 6 to 8 on 
a 10 point scale.  It was determined that the veteran needed 
to be with his family, after he had been granted an overnight 
pass and returned with an improved mood and increased 
socialization.  He also began to participate in group 
therapy.  The veteran was referred for social services, 
including vocational rehabilitation. 

On October 19, 1989, the veteran filed a claim for service 
connection for anxiety. 

At his discharge from the hospital on October 26, 1989, the 
veteran appeared casually dressed, unshaven, without 
increased or decreased psychomotor activity, cooperative, and 
more conversant than ever.  Speech was spontaneous and normal 
in speed and intonation.  Mood was euthymic to slightly 
depressed.  He displayed a normal range and intensity of 
affect without lability.  Sensorium was appropriate and he 
was oriented times three.  His thoughts were coherent, 
logical, and goal directed, and there were no hallucinations 
or delusions.  Judgment and insight were good.  The veteran 
was discharged to live with his wife and children, and to 
attend a VA day hospital program (DHP) and depression group 
therapy, with the primary goals of stabilizing his depression 
and assist the readjustment to civilian life.  It was also 
noted that he would be capable of working in a nonstressful 
job. 

The medical records from the DHP (which began in November 
1989) indicate that the veteran denied having any audio or 
visual hallucinations, delusions, or suicidal thoughts.  His 
marriage remained supportive.  His major depression was noted 
to be in partial remission, and he still seemed to have 
trouble processing information in a speedy fashion.  He had 
somewhat concrete responses but seemed interested and willing 
to explore his situation.  He was to participate in the 
program twice a week. By early December 1989, the veteran 
reported that he slept only about four hours a night and 
experienced nightmares with a common theme of lack of 
control.  He acknowledged that he trusted his wife less than 
before, and that voices occasionally told him to "do 
things" (although he denied that they encouraged him to hurt 
others).  He also reported having ideas of reference and 
paranoid ideation.  It was concluded that the veteran was 
translating his fear of the future into paranoid projections, 
particularly concerning his recent VA hospitalization.

By a June 1990 rating decision, the RO granted service 
connection for major depression and assigned a 50 percent 
rating, effective from October 20, 1989.  

In a July 1990 memorandum, an official from the Brook Army 
Medical Center in Fort Sam Houston, Texas, reported that the 
veteran had been seen at a psychiatric consultation and 
liaison service between April 1990 and July 1990, for 
diagnosed schizoaffective disorder.  It was also noted that 
he was taking psychiatric medication.  

During a July 1990 VA psychiatric examination, the veteran 
reported that he had been in the DHP for six months.  The 
medication he was taking for his psychiatric symptoms was 
helping; he was sleeping better and felt less depressed.  He 
stated that he still did not have much interest in (or derive 
much pleasure from) activities.  He talked about how 
occasionally he had heard voices, which usually told him to 
hurt himself.  He talked about feeling tense and anxious much 
of the time and said he had difficulty concentrating.  He was 
married with three children, and spent most of his time at 
home (although he did attend regular VA treatment).  He said 
he really did not do much at home.  

The veteran was neatly groomed and dressed in a casual 
manner.  He was pleasant and cooperative, but also appeared 
mildly anxious.  His speech was less than spontaneous, but 
his answers were relevant and coherent.  His mood reflected 
at least mild depression and his affect had a very shallow 
range.  He did not describe having any delusions or 
hallucinations.  He was alert and oriented as to time, place, 
and person.  Intelligence was about average, and memory was 
generally good for recent and remote events.  His insight was 
superficial but judgment was fairly good.  The veteran was 
diagnosed as having recurrent major depression, but the 
examiner did not assign a GAF score. 

The veteran underwent additional VA examinations in September 
1990.  He had a wide range of complaints, including 
anhedonia, weight loss, anxiety, psychomotor retardation, 
auditory hallucination, suicidal ideations, decreased sleep 
and concentration, tension, delusion of persecution, 
depression, frustration, pain of the chest, low back, and 
right leg, and decreased hearing of the right ear.  During 
the course of these examinations, the veteran was diagnosed 
as having renal calculus by history, status post lumbar 
strain and possible herniated L4-5 disk with moderate to 
severe disability, poorly controlled hypertension, 
hypercholesterolemia, and normal hearing.

By a December 1990 rating decision, the RO revised the rating 
for major depression to be 100 percent effective from October 
20, 1989, and then 30 percent from July 18, 1990.  By the 
same rating decision, the RO granted service connection for 
status post lumbar strain and possible herniated L4-5 disk 
(assigning a 20 percent rating effective from October 20, 
1989), granted service connection for hypertension (assigning 
a 10 percent rating effective from October 20, 1989), and 
granted service connection for renal calculus (assigning a 
noncompensable rating effective from October 20, 1989).  
Finally, the RO denied service connection for bilateral high 
frequency hearing loss, and for hypercholesterolemia.  

In a March 1991 written statement, the veteran indicated his 
disagreement with the December 1990 rating decision.  He 
reported that he had moved to Puerto Rico in November 1990, 
and that he had been receiving medical treatment at a naval 
hospital there. 

The veteran attached to his statement the report of a "TDRL 
Evaluation" which was conducted at Fort Gordon, Georgia in 
February 1991.  (This was the examination which was 
referenced by the PEB in August 1989).  Since moving to 
Puerto Rico, the veteran continued to live with his wife and 
children.  He reported having command hallucinations that 
would tell him to walk around.  His wife (who was present for 
this examination) stated that her husband wandered around the 
neighborhood at night when he could not sleep.  She said he 
was unable to get a job, although he had applied for civil 
service-type positions.  She also stated that she felt 
"uncomfortable" with the idea of him working.  She reported 
that he felt sad at times and would cry for no reason. 

She said she had quit her job because she did not feel 
comfortable leaving the veteran alone.  He apparently 
isolated himself and did not like being around family and 
friends as before.  The veteran had shown no evidence of 
being a danger to himself or others.  However, he did report 
suicidal ideations (with no history of attempts) when he 
became angry.  He continued to take medication. 

On examination, he was appropriately groomed and cooperative, 
with a good hand shake and eye contact.  His mood was 
described as good.  Affect was somewhat constricted but 
appropriate.  He remembered two of three objects at five 
minutes and could name two of the last four presidents.  The 
veteran could not go beyond "do" in spelling "world" 
backwards.  Calculating ability and abstraction were poor.  
He was alert and oriented times three.  Thought processes 
were coherent and goal directed, with no blocking, flight of 
ideas, or circumstantiality.  The veteran reported suicidal 
ideation when angry, but had none at the time of this 
evaluation.  He reported homicidal ideation when the voice 
told him to kill the "person following him."  He was 
delusional about a "person" (whom he had apparently seen) 
who reportedly stalked his family and tried to do them harm.  
He also apparently received command hallucinations to protect 
the family from this "person."  Insight and judgment were 
poor.  

Physical examination was within normal limits, with the 
exception of decreased reflexes bilaterally.  An orthopedic 
consultation revealed lower back pain, and degenerative joint 
disease of the lumbar spine. 

The veteran was diagnosed as having severe major depression 
with psychotic features.  The degree of psychiatric 
impairment for further military duty was considered marked, 
his level of impairment for social and industrial 
adaptability from mental disease appeared severe. The 
examiner concluded that the veteran's condition had remained 
essentially unchanged since discharge from service.  It was 
felt that he needed continued psychiatric care and medication 
on an outpatient basis.  Finally, it was recommended that the 
veteran permanently retire and continue his outpatient 
treatment.  

By an April 1991 rating decision, the RO, in pertinent part, 
assigned a 100 percent rating under 38 C.F.R. § 4.29 from 
October 20, 1989, and restored a 50 percent rating from July 
18, 1990. 

A local hearing was held in June 1992.  Apparently prior to 
the hearing, the veteran was asked to stand outside the 
hearing room because he might become suicidal and/or violent 
against someone he misperceived as following him.  Instead, a 
private psychiatrist, J. A. J., M.D., testified.  Dr. J. 
stated that the veteran had had active psychotic symptoms 
during all the time he had seen him (through a VA fee-basis 
program since July 1991).  The veteran had always been 
delusional, claiming that he was being persecuted and that 
people were out to hurt him and his family.  According to Dr. 
J., the veteran's symptoms had never changed and were 
permanent.  He reportedly had visual and auditory 
hallucinations.  He apparently saw people chasing him and 
heard voices telling him to kill people (including himself).  
He apparently tried to kill himself once.  He did not sleep 
and was on guard during the night, making sure that a stalker 
would not come to kill him.  He was in a bad mood, with no 
social or industrial adaptabilities.  In Dr. J.'s opinion, 
the veteran was severely and chronically ill, and had been so 
for more than five years.  Dr. J. testified that he thought 
the veteran's condition would worsen due to physical 
conditions (arthritis of the lumbosacral region, 
hypertension, and kidney stones) which were exacerbating his 
emotional condition.

Dr. J. concluded that the veteran's Axis I diagnosis was 
severe, recurring chronic major depression with psychotic 
features, and that his GAF score in the prior year was 20 or 
30.  Dr. J. could not recommend even a part-time job for the 
veteran, in part because of his very low tolerance level.  

The veteran's wife was also present at the hearing and 
testified that their home was a living hell.  She had to look 
after the veteran all the time and had quit her job as a 
result.  He worried about the house keys all day log and he 
heard voices calling him.  On two or three occasions, she had 
gone out at 2 or 3 a.m. to look for him because she could not 
find him in the house.  Sometimes she would find him crying 
outside.  He said that a voice was telling him to kill 
himself or his family.  He also told her that someone was 
following him, but she would not see any such person.  He was 
very withdrawn and would sometimes cry, which affected his 
three children.  When he heard noises he would get very 
anxious.  For example, if he heard someone talking outside, 
he would claim that "they" were calling him.  On several 
occasions, he would become very aggressive.  The smallest 
thing would upset him.  He did not know how to manage a 
checkbook and did not know how to handle money anymore.  He 
would sometimes get lost, even when going to his sister's 
house.  He was always nervous and very forgetful.  He would 
forgot where he left the keys.  The veteran's spouse had to 
give him baths, shave him, and take him to the barbershop.  
He was no longer affectionate and did not care about 
anything.  He was constantly complaining about back pain, and 
needed help getting out of bed.  

The veteran underwent a VA mental disorders examination in 
June 1992.  He came to the office accompanied by his wife and 
was examined in her presence.  He was dressed casually and 
displayed poor personal hygiene.  He knew he was in the 
hospital and was aware of the reason of the examination.  He 
was cooperative but looked depressed.  His answers to 
questions were coherent and relevant, but also rather vague 
with little elaboration offered.  No spontaneity was 
detected.  There was a referential persecutory idea, and 
(according to the examiner) the veteran probably became 
delusional at times.  While there was a history of auditory 
hallucinations, none was observed during the examination.  He 
was oriented but memory was poor.  He appeared strongly 
dependent on his wife.  He seemed explosive and able to 
tolerate little.  Self esteem was very low, concentration was 
poor, and judgment was fair.  He was able to differentiate 
well between right and wrong.  The veteran was diagnosed as 
having major depression with psychotic features, and his Axis 
V for the preceding year was assessed as "very poor."  (No 
GAF score given).

Following this examination, the veteran's spouse reported 
that he was very sad, tearful, and quite hostile.  He 
apparently did not take care of his personal hygiene and she 
had to push him to clean himself.  He had lost interest in 
everything, including the sexual area.  She reported a lot of 
financial difficulties and problems with the veteran's 
hostility and aggressiveness towards their children.  She 
said that the veteran went very frequently behind the house 
to cry.

By an August 1992 rating decision, the RO, in pertinent part, 
increased the rating for major depression to 70 percent, 
effective from November 1, 1989.  

The veteran underwent another VA mental disorders examination 
in September 1994.  The veteran came accompanied but was 
interviewed alone.  It was quite difficult to obtain any 
information from him due to his resistance to elaborate 
whenever he was asked about something.  He usually answered 
in very short phrases or monosyllables, and remained very 
vague and superficial.  He said that he was mostly under the 
effects of medications during the day, that he was bothered 
by practically everything, and that when he tried to reduce 
the medication he became restless and his usual ill humor and 
irritability would increase.  He described having episodes of 
anger associated with cryfulness, apparently because of his 
own frustration and due to guilt regarding his behavior 
toward his family.  

He was casually dressed and groomed.  He was aware of the 
interview situation but was no spontaneous and it was very 
difficult to get him to cooperate or elaborate on his 
answers.  His responses were relevant and coherent, the 
content of which dealt with his isolation, avoidance of other 
people, and episodes in which he became increasingly angry 
and even aggressive toward his family.  He claimed to be 
intolerant to practically everything.  He slept under the 
effect of medication but did not describe any active 
hallucinations and was not found to be delusional.  He 
mentioned suicidal ruminations but had no actual suicidal 
plans and had never attempted suicide.  Affect was somewhat 
constricted and mood was withdrawn.  He was oriented in 
person, place, and time.  Memory was grossly preserved but 
poor for details.  Intellectual functioning was average, 
judgment was fair, and insight was superficial.  The 
diagnosis continued to be major depression and the level of 
functioning was deemed "poor."

By an October 1994 rating decision, the RO confirmed the 70 
percent rating for major depression.  

In May 1996, the Board remanded the veteran's claims, so that 
updated medical records could be requested and obtained, and 
so that the veteran could clarify whether he wished to 
continue his appeal concerning an increased rating.

In a December 1996 letter, the RO asked the veteran for his 
assistance in obtaining updated treatment records, and asked 
him to indicate whether he wanted to continue his appeal 
concerning an increased rating for a psychiatric disorder.

In a February 1997 statement, the veteran confirmed that he 
wished to continue his appeal concerning an increased rating.  
He also provided releases so that the RO could obtain updated 
medical records. 

In an October 1999 memorandum, Dr. J. reported that the 
veteran was using denial continuously and that he drank 
heavily, squandered away his money, and fell into depression 
easily.  His hygiene was not considered adequate most of the 
time.  He had "catatonic defenses" and had faulty 
interpersonal relations.  There was low tolerance and low 
frustration levels.  There was no industrial healthy 
capacities.  He was not considered a candidate for vocational 
rehabilitation and was unable to cope with family situations.  
Dr. J. concluded that the veteran needed indefinite 
psychiatric treatment and had a very poor prognosis.  

The veteran underwent another VA mental disorders examination 
in August 2001.  The examiner carefully and thoroughly 
reviewed the claims folder prior to the examination.  The 
veteran was still taking medication.  It was noted that his 
symptoms had not changed much since the examination of 
September 1994.  He was very guarded and gave very little 
information.  He became restless when questioned and tended 
to answer in very short phrases or making gestures.  Whenever 
he was asked to elaborate on his condition, he had to be 
questioned repeatedly so that he would give details 
(otherwise he would not).  He referred to feeling tired and 
at one point during the interview he became overly tearful, 
but did not say why.  He talked about having arguments at 
home over practically everything and with other people.  He 
was drinking alcohol and said that during the prior year, he 
had been detained by military police because he was driving 
under the influence of alcohol within a military base.  He 
apparently had his drinking under control in until the prior 
October, when he started drinking again quite heavily.  His 
wife added that she was having serious problems because of 
the way the veteran was misspending his monthly compensation.  
He did not give his wife money to pay for the expenses so 
they were behind in house payments and the house needed to be 
refinanced.  The veteran kept telling his wife that this was 
his money and he could do whatever he wanted with it.  

Upon examination, the veteran appeared quite careless in his 
personal appearance.  He was alert and aware in the 
interview, but was restless, reluctant to give information, 
vague, and superficial.  To get details he had to be 
questioned repeatedly, but he still had difficulty 
elaborating.  He was not delusional or actively 
hallucinating.  He apparently had a great deal of denial not 
only in terms of his psychiatric condition but also of his 
drinking problem.  Affect was rather inappropriate and his 
mood was depressed and restless.  He was oriented in person, 
place, and time.  Memory was very poor for details and he did 
not make a lot of effort in this regard.  Intellectual 
functioning seemed average, judgment was superficial, and 
insight was very poor.

The veteran was diagnosed as having major depression (with an 
assigned GAF score for this condition of 50) and alcohol 
dependence (with an assigned GAF score for this condition of 
40).  Finally, the examiner noted that with both diagnoses, 
the veteran presented a severe degree of disability in terms 
of employability.  His behavior appeared to be erratic and, 
given the problems that he had within his family and 
elsewhere, the quality of his interpersonal relations was 
deemed very poor.

In a September 2001 memorandum, Dr. J. reported that the 
veteran remained under continuous psychiatric treatment.  His 
sense of reality seemed poor and he continued to squander his 
money.  He had no social or industrial capacities and was 
found to be unable to work or handle funds.  Dr. J. concluded 
that the veteran had been totally and permanently 
incapacitated since his discharge from active duty, and that 
his prognosis was very poor.  

The facts in this case essentially reflect that since his 
discharge from the VA hospital on October 29, 1989, the 
veteran has experienced symptoms of sleep disturbance 
(including nightmares), suicidal thoughts, auditory 
hallucinations, and a persistent paranoid ideation (i.e., his 
belief that someone is stalking him and his family).  While 
the veteran has remained married and domiciled with his wife 
and children, his behavior has reportedly been threatening at 
times, he has been very isolative, and has been found 
wandering the house and yard.  Moreover, Dr. J. testified in 
June 1992 that the veteran's GAF score for the prior year was 
only 20 or 30, which, according to the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), represents 
behavior that is "considerably influenced by delusions or 
hallucinations OR serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal reoccupation) OR inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends)" [emphasis added].  VA examiners in 
June 1992 and September 1994 essentially concurred, by 
finding the veteran's GAF scores to be, respectively, "very 
poor" and "poor."  

Although the veteran's GAF score had risen to 50 by the 
August 2001 VA examination, this still reflects, according to 
DSM-IV, "(s)erious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)" [emphasis added].  
Dr. J., in his September 2001 memorandum, confirmed the 
veteran's inability to work due to his poor sense of reality.  

This evidence reflects that, due to his service-connected 
major depression, the veteran has been unable to obtain or 
retain employment since his discharge from the VA hospital on 
October 29, 1989.  Accordingly, pursuant to 38 C.F.R. 
§ 4.16(c) (in effect prior to November 7, 1996), the veteran 
meets the criteria for a schedular 100 percent evaluation.  
Because application of the old rating criteria yields a 
result most favorable to the veteran, consideration of the 
new rating criteria would inherently be less beneficial to 
him.  

II. TDIU claim

Service connection is in effect for major depression (now 
evaluated as 100 percent disabling, effective from October 
29, 1989), status post lumbar strain and possible herniated 
L4-L5 disc (evaluated as 20 percent disabling effective from 
October 20, 1989), and hypertension associated with renal 
calculus (evaluated as 10 percent disabling effective from 
October 20, 1989).  The combined rating is 100 percent, 
effective October 29, 1989.

On a VA Form 21-9040 (Application for Increased Compensation 
Based on Unemployability) filed in July 3, 1991, as well as 
on a written statement associated with the claims file on 
July 3, 1991, the veteran indicated that the symptoms of his 
service-connected disabilities prevented him from working. 

By a February 1992 rating decision, the RO denied entitlement 
to a TDIU, but by an August 1992 rating decision, the RO 
granted TDIU effective from July 3, 1991.

The veteran filed a written statement in August 1993, 
seemingly disagreeing with the effective date of the TDIU.

A statement of the case on the EED for TDIU claim was issued 
on September 28, 1993.

In a March 1994 statement, the veteran essentially argued 
that the date of his TDIU benefits should be effective from 
October 29, 1989, since his disability rating effective that 
date qualified him to such benefit and the RO did not assist 
him in applying for it.

The VA General Counsel has addressed the question of 
consideration of claim of TDIU where a total schedular 
disability rating was in effect in VAOPGCPREC 06-99 (1999).  
The General Counsel found that individual unemployability 
ratings were established by regulation to assist veterans who 
did not otherwise qualify for compensation at the rate 
provided in 38 U.S.C. § 1114(j) for total disability.  
According to 38 C.F.R. § 3.340(a)(2), total ratings are 
authorized for any disability or combination of disabilities 
for which the Schedule for Rating Disabilities prescribes a 
100 percent evaluation or, with less disability, where the 
requirements of § 4.16 are present.  A claim for a TDIU for a 
particular service-connected disability may not be considered 
when a schedular 100 percent rating is already in effect. 
VAOPGCPREC 06-99 (1999).  Moreover, the United States Court 
of Appeals for Veterans Claims has held that a TDIU is a 
lesser benefit than a schedular 100 percent rating. Colayong 
v. West, 12 Vet. App. 524 (1999). 

In this case, the veteran left military service on October 
19, 1989.  His disability evaluation has been revised several 
times.  Now, however, a 100 percent evaluation has been in 
effect for his service-connected psychiatric disorder from 
the earliest possible date - October 20, 1989 - to the 
present.  A 100 percent rating under 38 C.F.R. § 4.29 was 
effective from October 20, 1989 until the end of that month, 
and, by this decision, the Board has assigned a 100 percent 
schedular evaluation from the date of the termination of that 
rating, effective November 1, 1989.  

As the veteran's service-connected psychiatric disorder is 
rated 100 percent disabling from the effective date of 
service connection on the day following his release from 
military service, there is no legal or factual possibility of 
an earlier effective date for the TDIU rating.  According, 
the Board concludes that the veteran's claim for an earlier 
effective date for a TDIU is moot, and is therefore 
dismissed.  38 U.S.C.A. § 7105(d)(5) (West 1991 & Supp. 
2001); 38 C.F.R. § 20.101 (2001).

III.  Veterans Claims Assistance Act and 38 C.F.R. § 3.321

In light of the Board's decision granting a 100 percent 
rating for the veteran's service connected psychiatric 
disability and concomitantly dismissing the earlier effective 
date claims as moot, there is no need to discuss the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), see 38 U.S.C. §§ 5102, 5103, 5103A and 5107 (West 
Supp. 2001) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified, as amended, at 38 C.F.R.. §§ 3.102, 3.156(a), 
3.159, and 3.126).  To the extent that any provision of the 
VCAA may not have been specifically applied by the RO, there 
would be no prejudice to the veteran, as he now has a 100 
percent rating from the day after his release from military 
service to the present. 

Similarly, there is no need to discuss whether the RO should 
have referred the case for extra-schedular consideration 
under the provisions of 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a 100 percent rating for major depression is 
granted from the termination of the 100 percent rating on 
November 1, 1989, subject to applicable criteria governing 
the payment of monetary benefits.

Entitlement to an effective date earlier than July 3, 1991, 
for the grant of entitlement to TDIU is dismissed as moot.



		
MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

